DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 02/16/2021.
Claims 44-46, 49-51 and 54-56 have been amended.
Claims 59-61 have been added.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 49 objected to because of the following informalities: “wherein the first time period is shorter that a duration of a symbol of the subframe n” seems to have typo and should read “than” instead of “that”. Appropriate correction is required.
Claims 44, 49 and 54 recite the limitation “wherein the first position is located a first time period after a starting position of subframe n” seems to have a missing word after word “located”. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-58 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2016/0050667, hereinafter “Papasakellariou”) in view of Lee et al. (US 2014/0003387, hereinafter “Lee”).
For claims 44 and 54, Papasakellariou discloses A method performed by a UE (User Equipment) (UE 114, Fig. 2), the method comprising: 
receiving a downlink control information (FIG.11 illustrates a process for a transmission by an eNB 102 of a DCI format scheduling a PUSCH transmission from UE 114 on an unlicensed carrier; see par. 0130 and Figs. 11 and 19); and 
Papasakellariou does not explicitly disclose transmitting to the base station, on an unlicensed spectrum, a Physical Uplink Shared Channel (PUSCH), associated with the downlink control information, from a first position on the unlicensed spectrum wherein the first position  transmitting to the base station, on an unlicensed spectrum (unlicensed band; see Lee par. 0091), a Physical Uplink Shared Channel (PUSCH) (FIG. 14 shows an example of the UE performing uplink data transmission, i.e. PUSCH transmission; see Lee par. 0098-0099 and Fig. 14), associated with the downlink control information, (the eNB may inform the UE of TR through higher layer signaling or may inform the UE of an uplink grant or downlink control information to transmit downlink allocation information in a state of adding a specific field; see Lee par. 0100-0102) from a first position on the unlicensed spectrum (TA of FIG.13 has the same value as TP. As the TA (=TP) value increases, the number of symbols that can be used for uplink data transmission may relatively decrease. The above described guard time (GP) may be used for TA. In addition, the eNB may inform the UE of timing retreat (TR) information as another method of informing the UE of uplink data transmission time, i.e. PUSCH transmission time. TR is a value indicating how far from the preamble reception time uplink data transmission is initiated and may be expressed as a number of symbols or time units; see Lee par. 0099-0100 and Fig. 14), wherein the first position is located a first time period after a starting position of subframe n (A specific sequence selected from among a total of N sequences that can be used as a preamble may be designated as start sequence X, which may be used to inform an application start point of message X. For example, the UE, receiving start sequence X from the eNB at SF #b (where b2>=a or b>a), performs unlicensed band-based communication with the eNB during the section T from SF #b based on message X received at SF #a and, during a subsequent section T-1 except SF #b, the UE may not expect reception of a preamble indicating the use of a subframe and (Examiner’s note: wherein the first position is located a first time period is assumed and interpreted as wherein the first position is located at a first time period) where the first time period is shorter than a duration of a symbol of the subframe n (see Lee Fig. 15 where Guard section is shorter than the subframe duration of 1ms). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Papasakellariou's invention to efficiently transmit and receive a signal using an unlicensed band in a case in which a carrier aggregation technique is applied to a wireless communication system (see Lee par. 0018).
Specifically for claim 54, Papasakellariou discloses A UE (User Equipment) (UE 114, Fig. 2) comprising a transceiver (RF Transceiver 210, Fig. 2) configured to:
For claim 45 and 55, Papasakellariou does not explicitly disclose The method of claim 44, wherein no transmission of the PUSCH is performed during the first time period. Lee discloses The method of claim 44, wherein no transmission of the PUSCH is performed during the first time period (Referring to FIG. 12, in a case in which a communication direction of a corresponding subframe is set to downlink, Rx-Tx switching is not needed, unlike in uplink, but a guard time may be located after a preamble like the uplink subframe. At this time, the UE may not be allowed to transmit any signal in the corresponding guard time. This structure equally maintains the positions of resources at which transmission and reception of data are initiated in the downlink subframe and the uplink subframe such that the UE may transmit or receive data in a fixed state; see Lee par. 0096). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Papasakellariou's invention to 
For claims 46 and 56, Papasakellariou does not explicitly disclose The method of claim 44, further comprising: receiving a downlink transmission in subframe m+1 , wherein the downlink transmission is not performed during a second time period, wherein the second time period is shorter than a duration of a symbol at end of subframe m. Lee discloses The method of claim 44, further comprising: receiving a downlink transmission in subframe m+1 (A portion of a specific subframe designated to perform a carrier sensing operation as described above may be designated in various units, such as slots, subframes, and symbols. Such information may be relevant information shared between the eNB and the UE, the eNB may inform the UE of such information through higher layer signaling, or the eNB may inform the UE of such information through an (existing or new) specific field of downlink control information signaled through a physical control channel. For example, upon determining that a result of the eNB performing a carrier sensing operation with respect to an unlicensed band in the second slot region of the final subframe, i.e. SF #n, designated to the carrier sensing operation is IDLE for a time "T_IDLE", the eNB may use the unlicensed band during the section T (i.e. SF #(n+1)to SF #(n+T)) from SF #(n+ 1). In configuring an uplink/downlink subframe applied during the section T from SF #(n+1), existing configuration of an uplink/downlink subframe may be used without change or new configuration of an uplink/downlink subframe that the eNB informs the UE of through additional higher layer signaling; see Lee par. 0123-0124 and Fig. 15 and 17), wherein the downlink transmission is not performed during a second time period, wherein the second time period is shorter than a duration of a symbol at end of subframe m (Referring to FIG. 12, 
For claims 47 and 57, Papasakellariou does not explicitly disclose The method of claim 46, wherein the downlink transmission is received from start of the subframe m+1. Lee discloses The method of claim 46, wherein the downlink transmission is received from start of the subframe m+1 (A portion of a specific subframe designated to perform a carrier sensing operation as described above may be designated in various units, such as slots, subframes, and symbols. Such information may be relevant information shared between the eNB and the UE, the eNB may inform the UE of such information through higher layer signaling, or the eNB may inform the UE of such information through an (existing or new) specific field of downlink control information signaled through a physical control channel. For example, upon determining that a result of the eNB performing a carrier sensing operation with respect to an unlicensed band in the second slot region of the final subframe, i.e. SF #n, designated to the carrier sensing operation is IDLE for a time "T_IDLE", the eNB may use the unlicensed band 
For claims 48 and 58, Papasakellariou discloses The method of claim 46, further comprising, performing an uplink transmission in the subframe m (An eNB 102 configures PUSCH transmissions from UEs on an unlicensed carrier 1310 to begin in SF#10 1328 and continue in additional SFs such as SF#11 1330, and so on; see par. 0139 and Figs. 12-A-B and 13A).
For claim 49, Papasakellariou discloses A method performed by a base station (As shown in FIG. 3, the eNB 102), the method comprising: 
transmitting a downlink control information to a User Equipment (UE) (FIG.11 illustrates a process for a transmission by an eNB 102 of a DCI format scheduling a PUSCH transmission from UE 114 on an unlicensed carrier; see par. 0130 and Figs. 11 and 19); and 
Papasakellariou does not explicitly disclose receiving from the UE, on an unlicensed spectrum, a  Physical Uplink Shared Channel (PUSCH), associated with the downlink control information, from a first position on the unlicensed spectrum, wherein the first position is receiving from the UE, on an unlicensed spectrum, (unlicensed band; see Lee par. 0091), a Physical Uplink Shared Channel (PUSCH) (FIG. 14 shows an example of the UE performing uplink data transmission, i.e. PUSCH transmission; see Lee par. 0098-0099 and Fig. 14), associated with the downlink control information, (the eNB may inform the UE of TR through higher layer signaling or may inform the UE of an uplink grant or downlink control information to transmit downlink allocation information in a state of adding a specific field; see Lee par. 0100-0102) from a first position on the unlicensed spectrum (TA of FIG.13 has the same value as TP. As the TA (=TP) value increases, the number of symbols that can be used for uplink data transmission may relatively decrease. The above described guard time (GP) may be used for TA. In addition, the eNB may inform the UE of timing retreat (TR) information as another method of informing the UE of uplink data transmission time, i.e. PUSCH transmission time. TR is a value indicating how far from the preamble reception time uplink data transmission is initiated and may be expressed as a number of symbols or time units; see Lee par. 0099-0100 and Fig. 14), wherein the first position is located a first time period after a starting position of subframe n (A specific sequence selected from among a total of N sequences that can be used as a preamble may be designated as start sequence X, which may be used to inform an application start point of message X. For example, the UE, receiving start sequence X from the eNB at SF #b (where b2>=a or b>a), performs unlicensed band-based communication with the eNB during the section T from SF #b based on message X received at SF #a and, during a subsequent section T-1 except SF #b, the UE may not expect reception of a preamble indicating the use of a subframe and (Examiner’s note: wherein the first position is located a first time period is interpreted as wherein the first position is located at a first time period) where the first time period is shorter than a duration of a symbol of the subframe n (see Lee Fig. 15 where Guard section is shorter than the subframe duration of 1ms). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Papasakellariou's invention to efficiently transmit and receive a signal using an unlicensed band in a case in which a carrier aggregation technique is applied to a wireless communication system (see Lee par. 0018).
For claim 50, Papasakellariou does not explicitly disclose The method of claim 49, wherein no transmission of the PUSCH is performed during the first time period. Lee discloses The method of claim 49, wherein no transmission of the PUSCH is performed during the first time period 
For claim 51, Papasakellariou does not explicitly disclose The method of claim 49, further comprising: transmitting a downlink transmission in subframe m+1, wherein the downlink transmission is not performed during a second time period, wherein the second time period is shorter than a duration of a symbol at end of subframe m. Lee discloses The method of claim 49, further comprising: transmitting a downlink transmission in subframe m+1 (A portion of a specific subframe designated to perform a carrier sensing operation as described above may be designated in various units, such as slots, subframes, and symbols. Such information may be relevant information shared between the eNB and the UE, the eNB may inform the UE of such information through higher layer signaling, or the eNB may inform the UE of such information through an (existing or new) specific field of downlink control information signaled through a physical control channel. For example, upon determining that a result of the eNB performing a carrier sensing operation with respect to an unlicensed band in the second slot region of the final subframe, i.e. SF #n, designated to the carrier sensing operation is IDLE for a time "T_IDLE", the eNB may use the unlicensed band during the section T (i.e. SF #(n+1)to SF #(n+T)) from SF #(n+ 1). In configuring an uplink/downlink subframe applied during the section T from SF #(n+1), existing configuration of an uplink/downlink subframe may be used without change or new configuration of an uplink/downlink subframe that the eNB informs the UE of through additional higher layer signaling; see Lee par. 0123-0124 and Fig. 15 and 17), wherein the downlink transmission is not performed during a second time period, wherein the second time period is shorter than a duration of a symbol at end of subframe m (Referring to FIG. 12, in a case in which a communication direction of a corresponding subframe is set to downlink, Rx-Tx switching is not needed, unlike in uplink, but a guard time may be located after 
For claim 52, Papasakellariou does not explicitly disclose The method of claim 51, wherein the downlink transmission is transmitted from start of the subframe m+1. Lee discloses The method of claim 51, wherein the downlink transmission is transmitted from start of the subframe m+1 (A portion of a specific subframe designated to perform a carrier sensing operation as described above may be designated in various units, such as slots, subframes, and symbols. Such information may be relevant information shared between the eNB and the UE, the eNB may inform the UE of such information through higher layer signaling, or the eNB may inform the UE of such information through an (existing or new) specific field of downlink control information signaled through a physical control channel. For example, upon determining that a result of the eNB performing a carrier sensing operation with respect to an unlicensed band in the second slot region of the final subframe, i.e. SF #n, designated to the carrier sensing operation is IDLE for a time "T_IDLE", the eNB may use the unlicensed band during the section T (i.e. SF #(n+1)to SF #(n+T)) from SF #(n+ 1). In configuring an uplink/downlink subframe applied during the section T from SF #(n+1), existing configuration of 
For claim 53, Papasakellariou discloses The method of claim 51, further comprising, receiving an uplink transmission in the subframe m (An eNB 102 configures PUSCH transmissions from UEs on an unlicensed carrier 1310 to begin in SF#l0 1328 and continue in additional SFs such as SF#11 1330, and so on; see par. 0139 and Figs. 12-A-B and 13A).
For claims 59, 60 and 61, Papasakellariou does not explicitly disclose The method of 44, wherein the first position is located immediately after the first time period after the starting position of subframe n. Lee discloses The method of 44, wherein the first position is located immediately after the first time period after the starting position of subframe n (see Lee Fig. 15 where Guard position is located after Preamble and after the starting position of subframe D). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Papasakellariou's invention to efficiently transmit and receive a signal using an unlicensed band in a case in which a carrier aggregation technique is applied to a wireless communication (see Lee par. 0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Tiirola et al. (US 2017/0085346).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE S LEE/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415